                       Case: 1:18-cv-04542 Document #: 26 Filed: 10/05/18 Page 1 of 2 PageID #:56


                                                 IN THE UNITED STATES DISTRICT COURT
                                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                           EASTERN DIVISION

                           ROWENA DZIUBLA,                                    )
                                                                              )
                                                          Plaintiff,          )
                                                                              )   Case No.: 1:18-cv-4542
                                  v.                                          )
                                                                              )   Judge Rebecca M. Pallmeyer
                           J. C. ANDERSON, INC. and                           )
                           PETER ERLING JACOBSEN,                             )   Magistrate Judge M. David Weisman
                                                                              )
                                                          Defendant.          )   JURY DEMANDED

                                                      MOTION TO AMEND CASE CAPTION

                                  NOW COMES Plaintiff, ROWENA DZIUBLA, by and through her attorney, Sam

                           Sedaei of the Law Offices of GOLDMAN & EHRLICH, CHTD., and as her MOTION TO

                           AMEND CASE CAPTION, states as follows:

                                 1.       This is an action for violations of Title VII of the Civil Rights Act of 1964, as

                           amended, 42 U.S.C. §2000e, et seq., and commission of civil battery under Illinois state law.

                                 2.       On June 29, 2018, Plaintiff filed her Complaint. Plaintiff’s name was misspelled

                           as “Dzibula” in multiple places in the Complaint, including the case caption. Due to this error,

                           Plaintiff’s name was also misspelled in the Northern District of Illinois’s Electronic Filing

                           System (CM/ECF).

                                 3.       On October 2, 2018, Defendants filed their Answers to the Complaint with the

      LAW OFFICES          same aforementioned error in the case caption, although Defendant J.C. ANDERSON, INC.
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           correctly identified the misspelling error in a footnote.
      (312)332-6733
     __      ___
                                 4.       Having identified this error, Plaintiff moves this court to amend the case caption
   ARDC No. 6317657

                           in the Northern District of Illinois’s Electronic Filing System (CM/ECF), so that it reads

                           “Dziubla v. J. C. Anderson, Inc. et al.”
                       Case: 1:18-cv-04542 Document #: 26 Filed: 10/05/18 Page 2 of 2 PageID #:57



                           Dated: October 5, 2018                 Respectfully submitted,


                                                                   /s/ Sam Sedaei
                                                                  Sam Sedaei of the Law Offices of Goldman &
                                                                  Ehrlich, Chtd., as attorneys for Plaintiff
                                                                  ROWENA DZIUBLA

                           Arthur R. Ehrlich
                           Sam Sedaei
                           20 South Clark Street, Suite 500
                           Chicago, IL 60603
                           (312) 332-6733
                           Arthur@GoldmanEhrlich.com
                           Sam@GoldmanEhrlich.com




      LAW OFFICES
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
      (312)332-6733
     __      ___

   ARDC No. 6317657
